Citation Nr: 1702461	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran requested a hearing when he submitted his notice of disagreement in January 2011.  In March 2012 correspondence, the Veteran was advised that he was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in May 2012.  However, in correspondence dated in May 2012, the Veteran's representative indicated that the Veteran's request for a hearing was withdrawn.  


FINDING OF FACT

The Veteran has PTSD that is attributable to active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that he has PTSD as a result of events he experienced during his active military service while serving in the Republic of Vietnam.  

A review of his DD214 indicates that he is in receipt of the Combat Infantryman Badge (CIB) which is indicative of combat service.  

At a September 2011 VA examination, the Veteran was diagnosed with adjustment disorder, alcohol dependence in remission, and polydrug dependence in remission. The examiner indicated that the Veteran did not display clear-cut symptoms of PTSD.

Post-service VA treatment reports reflect psychiatric diagnoses of adjustment disorder, PTSD, consider depressive disorder, consider organic disorder, and addictive disorder.  At times, treatment providers at VA indicated that the Veteran did not have a diagnosis of PTSD.  However, in July 2013, the Veteran was examined by a VA psychiatrist who diagnosed PTSD as a result of the Veteran's Vietnam experiences.  Records dated after that entry also reflect diagnoses of PTSD.  

At a December 2015 VA examination, the Veteran was diagnosed with substance use disorder in sustained remission.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Moreover, in each case where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted. 

As an initial matter, given the Veteran's receipt of the CIB, his combat service is conceded.  38 U.S.C.A. § 1154; 38 C.F.R. §§ 3.304(d) and (f)(2).

The Board also finds that the evidence shows a diagnosis of and treatment for PTSD by a VA psychiatrist based upon the Veteran's combat service in Vietnam.  Although some VA examiners and providers at VA indicated that the Veteran does not have a diagnosis of PTSD, in July 2013, a VA psychiatrist indicated that a diagnosis of PTSD based upon the Veteran's Vietnam experiences was appropriate and the Board does not find that this opinion is any less probative than the opinions that are against the claim.   Consequently, the Board finds that a diagnosis of PTSD based on confirmed stressors is of record and as such that service connection is warranted. 

In summary, the Board finds that the evidence shows that the Veteran has PTSD as a result of his military service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


